DETAILED ACTION
	Claims 1, 2, 4, and 6-17 are currently pending in the instant application.  Claims 1, 2, 4, 6, 9-11 and 17 are rejected.  Claims 7, 8, and 12-16 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2021 has been entered.
 Election/Restrictions
During a telephone conversation with Jennifer Lung on 16 April 2020 a provisional election was made to prosecute the invention of Group I, claims 1-11 and the species L10-HF:

    PNG
    media_image1.png
    291
    280
    media_image1.png
    Greyscale
 .  Additionally, as claims 7 and 8 do not read on the elected species, these claims are withdrawn from further consideration.
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has previously been extended to the entirety of Group I to the extent possible by the examiner as the claims are considered indefinite and lacking written description which henders the examiner’s ability to search and examine the claims to completion as it is unclear what is included within the claimed invention.
Claims 7 and 8 do not read on the elected species and are therefore withdrawn as X’ and B in the elected species are not “part of” another group.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 11 February 2021 have been fully considered and entered into the instant application.
Applicant’s amendment has overcome the objection to claim 1.
While applicant has amended the variables Ar1, Ar2, Ar3, B, X, X’, X”, M, and n, as the claims still include subject matter not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had 
Please note that while applicant states that n of claim 1 has been amended to 2, it has been amended to 4.
Applicant asserts there is support for Z being “a moiety” as there is a list of metal precursors with four ligands in paragraph [0035] and a person of ordinary skill in the art would recognize that any of the four ligands could be one of the two Z groups.  While this may be true, the current definition of Z in the instant claims is “a moiety” which can be any substituent.  The metal precursers provided in paragraph [0035] are all specific and similar and do not support a claim to “a moiety.” 
The 35 USC 112(a) rejection in regards to new matter in R1 is withdrawn.
In regards to claims 1-4, 6, 9, 11, and 17, the 35 USC 112(b) rejection is withdrawn.  As claim 10 still includes “comprise”, the rejection is maintained.
In regards to claims 1-4, 6, 11 and 17, the 35 USC 112(b) rejection is withdrawn.  As claim 9 refers to the periodic table, the following new 35 USC 112(b) rejection is provided.
Applicant’s amendment has overcome the 35 USC 112(b) rejection of claim 6.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 9-11 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the instant claims are drawn to metal complexes according to formula 
    PNG
    media_image2.png
    146
    204
    media_image2.png
    Greyscale
.  The instant claims include variables which are defined as large varying moieties, i.e. aryl (Ar1-Ar3), aliphatic (B), aliphatic, aromatic, part of an aliphatic carbocycle or an aromatic carbocycle, a heterocyclic moiety, or a heteroaromatic moiety (R1), any moiety (Z).  However, the instant specification only provides 4 examples of metal .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically the instant claim include  the term “comprises”.  This phrase renders the claim indefinite as it is unclear what is included.  What else, besides Zr and Hf is included.  
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 9 refer to Groups 4. One must refer to the periodic table to determine what elements are included in the claims.    Claims must, under modern claim practice, stand alone to define an invention, and incorporation into claims by express reference to the is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 9, 10 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claim 1 defines M as Zr or Hf and n as 4.  However, claim 6 defines n as 1 or 2; claim 9 defines M as any Group 4 element; claim 10 defines M as “comprises” Zr or Hf (which is broader than parent claim 1 and if the “comprises” term were to be removed, claim 10 would be identical to parent claim 1); and claim 17 defines Zn as two moieties.  Therefore, claims 6, 9, 10 and 17 fail to limit claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________						30 March 2021		
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600